Citation Nr: 0500094	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for colectomy with permanent ileostomy for 
multiple polyposis.

2.  Entitlement to an increased (compensable) rating for a 
corneal scar of the left eye.

3.  Entitlement to an effective date prior to June 1, 1995 
for the grant of service connection for residuals of a lumbar 
spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The Board points out that the veteran filed an application to 
reopen his claim of service connection for colectomy with 
permanent ileostomy for multiple polyposis in August 1988.  
In February 1989, the RO determined that new and material 
evidence had not been submitted to warrant reopening the 
claim.  The veteran filed a notice of disagreement in June 
1989 and a personal hearing was conducted in November 1989.  
However, a review of the file shows that a statement of the 
case was not issued on this matter until May 2003.  

In December 2004, the veteran's motion to advance the appeal 
on the Board's docket was granted due to illness.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  In an unappealed decision of December 1956, the RO 
refused to reopen the claim of entitlement to service 
connection for colectomy with permanent ileostomy for 
multiple polyposis on the basis that new and material 
evidence had not been submitted.  

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claim in December 1956 is not cumulative and 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The competent evidence of record shows the veteran's 
multiple polyposis preexisted service, and that there was an 
increase in the underlying severity of the veteran's 
preexisting multiple polyposis during his period of active 
duty service.

4.  In an unappealed decision of May 1994, the RO determined 
that new and material evidence had not been submitted to 
warrant reopening the claim for a back disability.  

5.  On June 3, 1994, the veteran filed a claim of entitlement 
to service connection for a low back disability.  

6.  The veteran's left eye corneal scar is manifested by 
pain, burning and dryness, productive of no more than an 
unhealed injury of the eye with pain.  


CONCLUSIONS OF LAW

1.  The RO's December 1956 refusal to reopen the claim of 
entitlement to service connection for colectomy with 
permanent ileostomy for multiple polyposis is final; evidence 
submitted since that denial is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).  

2.  Service connection for colectomy with permanent ileostomy 
for multiple polyposis is warranted.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

3.  The criteria for an effective date of June 3, 1994, for 
the grant of service connection for a low back disability 
have been met.  38 U.S.C.A. §§ 5101(a), 5103(A), 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).

4.  The criteria for a 10 percent rating for a left eye 
corneal scar have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6009 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in May 2001, as well as by the discussions 
in the May 2003 statement of the case (SOC), and the December 
2003 and March 2004 supplemental statements of the case 
(SSOCs).  By means of these documents, the veteran was told 
of the requirements to establish increased ratings and 
earlier effective dates, of the reasons for the denial of his 
claim, of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided VCAA notice prior to the 
March 2002 decision on appeal.  Therefore, there was no 
defect with respect to the timing of the VCAA notice.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records, VA records, and private records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  A VA examination was conducted in June 1999, and a 
report of the examination is in the claims file.  Therefore, 
the Board concludes that no further assistance to the veteran 
is required.



New and Material Evidence to Reopen the Claim of Entitlement 
to Service Connection for Colectomy with Permanent Ileostomy 
for Multiple Polyposis

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The service medical records show that in December 1942, the 
veteran complained of abdominal pain following treatment for 
hookworm.  The physician noted that the treatment for 
hookworm was the only other factor of importance with regard 
to the complaints.  Stomach trouble in 1942 was reported at 
the time of his separation examination in 1945.  

The veteran initiated a claim alleging entitlement to service 
connection for stomach trouble in November 1945.  The RO 
denied service connection for a duodenal ulcer and ureteral 
calculus in January 1946.  In an October 1946 report, a 
private physician indicated that a stool examination of May 
1946 was negative for ova or intestinal parasites.  The 
veteran submitted additional evidence, and the RO granted 
service connection for duodenal ulcer and ureteral calculus 
in January 1947.

A private medical record of August 1950 reveals a reported 
history of abdominal pain with recurring diarrhea and rectal 
bleeding since 1943, and the physician's recommendation for a 
colectomy.  A fecal examination revealed a moderate number of 
endamoeba histolytica trophozoites.  An application for 
hospital treatment, dated in October 1950, reflects a 
reported diagnosis of multiple polyposis.  In 1951, the 
veteran underwent an ileostomy and total colectomy.  A VA 
examination was conducted in October 1951 and the examiner 
opined that the development of the polyposis in the colon was 
aggravated by chronic amoebic dysentery contracted while in 
service.

In November 1951, the RO denied service connection for 
multiple polyposis with total colectomy on the basis that a 
review of the file failed to reveal that the veteran 
contracted amoebic dysentery during service and that there 
was no manifestation of a colon condition during service.  
The veteran appealed the matter to the Board, but the Board 
denied the appeal in March 1952.  

The veteran filed applications to reopen in January and March 
1953.  In support of his claim, he submitted a February 1953 
statement from his private physician.  The physician found it 
impossible to state when the polyps first appeared and could 
not make a definite statement that the disease was aggravated 
by service.  However, the physician did note the possibility 
that the stress and strain of service could have precipitated 
the onset of his active symptoms.  

The RO confirmed and continued the decision to deny the claim 
in April 1953.  The veteran appealed the decision and a 
hearing was conducted in June 1953.  In June 1953, VA 
received a copy of a May 1953 letter from the physician who 
treated the veteran in 1946.  The physician reported that it 
was thought that the veteran had an ulcer, but it was 
ultimately ruled out.  A copy of the 1946 report was 
attached.  However, the RO confirmed and continued the prior 
denial in June 1953 and the Board denied the appeal in 
September 1953.  

The veteran filed a claim to reopen in December 1956, but the 
RO refused to reopen the claim.  Appellate action was not 
initiated, and the decision became final.  Evidence added to 
the record since the RO's December 1956 refusal to reopen the 
claim includes VA and private medical opinions, private 
medical records, lay statements, and personal hearing 
testimony.  

In a June 1989 statement, the veteran's private physician 
agreed with the veteran's assertion that his polyp problem 
was exacerbated by brackish water and parasite infestation.  
The physician pointed out that various irritants can 
exacerbate colonic polyps.  

Records from private physicians dated in 1990 are associated 
with the claims file.  In an August 1990 letter, a private 
physician stated that the veteran's stomach problems date 
back to the time in service and has continued since that 
time.  Medical records dated from 1996 to 1999 show ongoing 
treatment for various gastrointestinal disorders, including 
residuals of the ileostomy and colectomy.  

In August 1997, the veteran submitted a copy of 1951 medical 
records that show a report of multiple familial polyposis and 
amebiasis and recommended treatment for amoeba prior to 
surgery.   

The veteran was afforded a VA examination in June 1999.  The 
examiner opined that the veteran would have had the disease 
with or without a bout of dysentery.  The examiner further 
opined that the polyps would not have caused any symptoms in 
the early stages of the disease unless they started to erode.  
The examiner stated that if they had eroded, the veteran 
would have experienced bloody bowel movements and a large 
amount of mucoid and blood in the stool or obstruction in the 
colon, but that did not occur during service.  

During his hearings of November 1989 and June 1999, the 
veteran provided information concerning his history of 
gastrointestinal problems during and after service.  
Statements from the veteran's children dated in July 2003 and 
from a long time friend dated in September 2003, reveal 
observations regarding the veteran's health over the years.  

The Board finds that the evidence is new and material.  Prior 
to the 1956 decision, the denials of the claim were primarily 
based on the lack of specific references to treatment for 
dysentery during service.  However, in the June 1989 
statement, the private physician determined that the polyp 
problem could have been exacerbated by brackish water and 
parasite infestation, and that various irritants can 
exacerbate polyps.  Therefore, this evidence demonstrates 
that any irritant shown in the record, including the 
treatment for hookworm in 1942, should be considered as 
exacerbating the condition during service.  Overall, the 
evidence is new and material.  Thus, the claim is reopened.

Service Connection for Colectomy with Permanent Ileostomy for 
Multiple Polyposis

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for colectomy with 
permanent ileostomy for multiple polyposis.  In light of the 
Board's decision, the entire record must be reviewed on a de 
novo basis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002). The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  See Wagner v. Principi, 02-7347 (Fed. Cir. June 
1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  See 38 U.S.C.A. § 1153 (West 2002); 
Wagner, 02-7347.  If this burden is met, then the veteran is 
not entitled to service-connected benefits. Wagner, 02-7347.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but a veteran may 
bring a claim for service-connected aggravation of that 
disorder.  See 38 U.S.C.A. § 1153 (West 2002); Wagner, 02- 
7347.  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; see also Jensen, 19 F.3d at 1417; 38 C.F.R. § 3.306.

Here, the competent evidence indicates that the veteran's 
multiple polyposis existed at the time of his entrance into 
service.  As discussed above, the condition is considered 
hereditary and there is a history of the disorder in the 
veteran's family.  Further, the opinions provided primarily 
address whether or not the veteran's condition was aggravated 
during service.  Therefore, the evidence of record 
constitutes clear and unmistakable evidence that the 
condition preexisted service.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).  The Board also finds that the evidence 
tends to support a finding of aggravation of polyposis during 
service.  

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, the evidence includes favorable and 
unfavorable medical opinions.  

The VA examiner's opinion of June 1999 does not favor the 
veteran's assertions.  However, there are other opinions and 
findings of record that support the veteran's contentions.  
For instance, during service, the physician found that the 
treatment for hookworm was significant when evaluating the 
veteran's abdominal complaints.  Also, at the time of the 
initial VA examination in 1951, the examiner found that the 
development of polyposis was aggravated by amoebic dysentery.  
Further, in the 1989 statement, the physician opined that 
various irritants could have exacerbated the veteran's 
multiple polyposis.  Collectively, the favorable opinions 
strongly suggest that the condition treated in 1942 had some 
effect on the veteran's hereditary condition.  Overall, the 
evidence is in relative equipoise, therefore the benefit of 
the doubt as contemplated by 38 U.S.C.A. § 5107 applies in 
this instance.  Service connection for multiple polyposis is 
warranted.

As the evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for 
colectomy with permanent ileostomy for multiple polyposis 
have been met, the appeal is granted.

Earlier Effective Date for the Grant of Service Connection 
for a Back Disability

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any application for a benefit that is 
received after final disallowance of an earlier claim will be 
considered a reopened claim if accompanied by new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, or some person acting as next 
friend of a claimant may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim. 38 C.F.R. § 3.155.

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  

The effective date for an award of disability compensation 
based on presumptive service connection is the date 
entitlement arose, if claim is received within 1 year after 
separation from active duty; otherwise date of receipt of 
claim, or date entitlement arose, whichever is later.  Where 
the requirements for service connection are met during 
service, the effective date will be the day following 
separation from service if there was continuous active 
service following the period of service on which the 
presumption is based and a claim is received within 1 year 
after separation from active duty.  38 C.F.R. § 3.400 
(b)(2)(ii).  

When there is a final denial of a claim, and new and material 
evidence is received, the effective date of the award of 
compensation is date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  When a claim has been reopened, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

The veteran argues that the effective date of the grant of 
service connection for a low back disability should be the 
day after his discharge from service in November 1945.  

The veteran's DD Form 214 shows a separation date of November 
3, 1945.  The veteran filed his initial claim alleging 
entitlement to service connection for a back injury in 
November 1945, the month of his separation from service.  
However, the RO denied the claim in January 1946.  The 
veteran submitted additional evidence and an examination was 
obtained in 1946, but the RO continued to deny the claim.  
Additional evidence was submitted in 1947, but the RO refused 
to reopen the claim in April 1947.  In the absence of 
appellate action, those decisions became final.  See 
38 U.S.C.A. § 7105.  

Since the denial of the claim in the 1940s, the veteran 
attempted to reopen the claim by submitted additional 
evidence and argument.  For instance, evidence concerning the 
veteran's lumbar spine was added to the record in 1982.  
During a hearing conducted at the RO in November 1989, the 
veteran raised the issue of service connection for a back 
disability.  Also, the Board referred to the issue in the 
Introduction portion of a May 1991 decision on another 
matter.  However, in April 1990, the RO issued a final 
decision finding that new and material evidence had not been 
submitted to warrant reopening the claim.  In September 1990, 
the veteran submitted an August 1990 statement from his 
private physician regarding his back pain.  

VA received correspondence from the veteran on June 7, 1993 
requesting assistance on how to pursue his back claim.  In 
May 1994, the RO issued a final decision finding that new and 
material evidence had not been submitted to warrant reopening 
the claim.  On June 3, 1994, VA received a statement from the 
veteran that includes a reference to his claim for a back 
injury.  

According to information in the file, on June 1, 1995, VA 
received a claim alleging clear and unmistakable error (CUE) 
in the January 1946 and January 1947 decisions denying 
service connection for a back injury.  The RO denied this 
claim in February 1996, and the veteran filed a notice of 
disagreement.  A statement of the case was issued in March 
1997, but a substantive appeal was not filed.  Therefore, the 
decision became final.  

By rating action of August 1999, service connection was 
established for a low back disability.  A noncompensable 
rating was assigned, effective June 1, 1995.  The RO 
explained that the veteran had continued to pursue his appeal 
since the filing of the June 1, 1995 CUE claim.  However, in 
the March 2002 decision on appeal, the RO stated that June 1, 
1995 is the first day of the month following the finalization 
period of one year after the rating decision of May 1994.  

Although the RO found that June 1, 1995 is the date of 
filing, the Board finds that June 3, 1994 is the date that 
the veteran filed his claim.  Therefore, the proper effective 
date for the grant of service connection for a low back 
injury is June 3, 1994, and the appeal is granted.

Increased Rating for a Left Eye Corneal Scar

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A VA examination was conducted in October 1988 and revealed a 
small corneal scar of the left eye that was not considered 
visually significant.  By rating action of February 1989, 
service connection was established for a left eye corneal 
scar, and a noncompensable rating was assigned.  The veteran 
appealed the rating to the Board, and the Board denied the 
claim in May 1991.

Currently, the corneal scar of the left eye is rated under 
the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6009.  
Diagnostic Code 6009 contemplates an unhealed injury of the 
eye.  In chronic form, the eye injury is to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating of 10 
percent is assigned during active pathology.  

The veteran was afforded a VA examination in June 1999.  The 
examiner diagnosed dermatochalasis, corneal scar of the left 
eye not considered visually significant, and early cataracts.  
Uncorrected visual acuity of the left eye was 20/160 and 
corrected visual acuity was 20/25.  

The veteran provided a March 2000 report from a private 
optometrist.  The optometrist reported that the veteran was 
seen in February 2000 and was diagnosed with keratitis.  He 
was seen again in March 2000 and puntal plugs were inserted 
in the upper lid of the left eye.  The veteran was given a 
bottle of drops for dryness, and they were stopped the day 
after the visit.  On a complete examination later that month, 
the optometrist found cataracts, double vision and bino dept.  

In another report of August 2003, the optometrist reported 
right eye cataracts in the beginning stages and an old 
retinal scar of the left eye at 7 o'clock.  His best visual 
acuity was 20/20 bilaterally.  

In December 2003, the veteran testified that his left eye 
burns and itches.  He also noted dryness and blurred vision.  
He stated that his problems primarily involve pain, and not a 
loss of visual acuity.   

Here, the Board finds that a compensable rating of 10 percent 
is warranted for the veteran's left eye corneal scar.  The 
evidence shows that there is pain, burning and dryness.  Pain 
is listed among the criteria to consider when assigning a 
rating under Diagnostic Code 6009, and the minimum rating 
available for such disability is 10 percent.  Therefore, the 
Board finds that the disability picture presented meets the 
criteria for a minimum rating of 10 percent under Diagnostic 
Code 6009.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
6009, do not provide a basis to assign an evaluation higher 
than the 10 percent rating assigned by this decision.  

In determining whether a higher evaluation is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence supports an increased 
evaluation of 10 percent.  

Here, the disability has only been described as a corneal 
scar.  There are no indications that the disability at issue 
has not been described as comparable to any of the other 
diseases of the eye listed under 38 C.F.R. § 4.84a.  Further, 
as the veteran has specifically stated and the medical 
evidence shows that the corneal scar has not affected his 
visual acuity, the Board will not consider ratings for such 
impairment available under 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079.  Also, there are no findings or complaints 
of impairment of field vision or muscle function, therefore 
the criteria used to rate such disabilities will not be 
applied in this case.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Here, there are no indications that the veteran's left eye 
corneal scar results in any greater degree of interference 
with employment.  Hence, the Board finds that marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating) is not shown.  Additionally, the 
record consists of treatment reports and VA examination 
reports that include findings regarding the symptoms and 
manifestations of the left eye disability.  These records do 
not indicate or contain references to frequent 
hospitalization for treatment of this disability.  Moreover, 
the left eye disability is not otherwise shown to render 
impractical the application of the regular schedular 
standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for colectomy and ileostomy 
for multiple polyposis has been established, and the appeal 
is granted.

Entitlement to an effective date of June 3, 1994 for the 
grant of service connection for a low back disability has 
been established, and the appeal is granted.

Entitlement to a 10 percent rating for a left eye corneal 
scar has been established, and the appeal is granted.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


